 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 BARBARA HEINRICH and GREGORY                              Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                                 Order for Status Report
        Plaintiffs
 5
   v.
 6
   ETHICON, INC., et al.,
 7
        Defendants
 8

 9           This case was recently assigned to me after having been transferred from the Southern

10 District of West Virginia. There are five pending motions dating from October 2018. ECF Nos.

11 47-49, 51, 53. Given how long these motions have been pending, the circumstances related to

12 the motions and the overall case may have changed. Consequently, I direct the parties to confer

13 regarding whether any issues in the pending motions have been resolved or narrowed, whether

14 any circumstances have changed that may impact the motions, the need (if any) for additional

15 briefing, whether the motions should be withdrawn and new motions filed, and the prospects for

16 settlement.

17           Following that conference, the parties shall file a status report advising what remains

18 pending, whether any additional or substitute briefing is needed, and whether a settlement

19 conference would be fruitful if held before resolution of the pending motions. If the parties do

20 not agree on any point, the status report shall set forth their respective positions, except as to

21 settlement positions.

22 / / / /

23 / / / /
 1         I THEREFORE ORDER the parties to meet and confer as set forth above by March 4,

 2 2020. Within 15 days after the meet and confer, the parties shall file a status report.

 3         DATED this 3rd day of February, 2020.

 4

 5
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
